UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-6074


LINART RANDOLPH,

                      Petitioner – Appellant,

          v.

MCKEITHER BODISON, Warden,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(3:10-cv-00162-RBH)


Submitted:   May 19, 2011                         Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Linart Randolph, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Linart Randolph seeks to appeal the district court’s

order     dismissing   his   28   U.S.C.    § 2254    (2006)   petition.     We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

             The district court’s order was entered on the docket

on   December   10,    2011.      The   notice   of   appeal   was   filed   on

January 12, 2011. *       Because Randolph failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately




      *
       The envelope in which the notice of appeal was mailed
indicates it was received by the prison mailroom on January 12,
2011, and the notice is considered filed on that date. Fed. R.
App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988). The notice
of appeal indicates Randolph signed it on January 11, 2011,
which was also after the thirty day appeal period expired.



                                        2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3